DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,772. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.

For example,
Instant Application No. 17/734,792
U.S. Patent No. 11,323,772
1. An apparatus comprising: at least one memory; instructions; and processor circuitry to execute the instruction to at least: 
1. An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instruction to at least: 
determine a population reach estimate of a union of time intervals for which media ratings data is available, the population reach estimate based on a pseudo universe estimate of a population audience corresponding to the union of the time intervals; 
determine a population reach estimate of a union of time intervals for which media ratings data is available, the population reach estimate based on a pseudo universe estimate of a population audience corresponding to the union of the time intervals; 
determine a pseudo universe estimate of a recorded audience corresponding to the union of the time intervals; 
determine a pseudo universe estimate of a recorded audience corresponding to the union of the time intervals; 
determine the pseudo universe estimate of the population audience based on the pseudo universe estimate of the recorded audience; 
determine the pseudo universe estimate of the population audience based on the pseudo universe estimate of the recorded audience; 
and in response to a decision to update the pseudo universe estimate of the population audience to reduce an error of the population reach estimate; adjust the population reach estimate of the union; apply a correction to the population reach estimate of the union to maintain a condition associated with the population reach estimate; 
iteratively update the pseudo universe estimate of the population audience to reduce an error of the population reach estimate; adjust the population reach estimate when the population reach estimate is outside a range defined by a lower bound and an upper bound; 

and output the population reach estimate of the union when the error of the population reach estimate satisfies a threshold.
and output the population reach estimate of the union when the error of the population reach estimate satisfies a threshold.


Similarly, claims 2-20 correspond to claims 2-20 of the Patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Berezowski US-10743064-B2, Doe US-20140280891-A1, Meyer US-20160373820-A1, and Herz US-8171032-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424